Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on German Patent Application No. DE10 2018 104 986, filed on March 05, 2018.

Response to Arguments
Applicant’s arguments with respect to claim 1 filed on 04/12/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Kawamata et al. (US 2016/0140847 A1) as set forth in the body of the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2, 4-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Bonifacio Filippo. (WO 2015121818 A2) in view of Tueshaus (US 2008/0051952 
A1) in view of Kawamata et al. (US 2016/0140847 A1).

Regarding claim 1, Bonifacio teaches a method for operating an industrial truck in a goods logistics facility (see Bonifacio figure 2, page 1 and lines 22-25 “where earthwork machinery and vehicles are used, in harbor areas, in warehouses, in storage areas and the like. Similar problems arise in production plants, for instance foundries, paper mills and the like”), the method comprising: determining an absolute position of the industrial truck in the goods logistics facility and a direction of travel of the industrial truck in the goods logistics facility and a movement path of the industrial truck (see Bonifacio page 10, lines 17-20: "The self-propelled vehicle may be also provided with one or more GPS receivers, or other systems for localizing the self-propelled vehicle with respect to a reference network. In Fig. 1, number 13 schematically indicates a GPS receiver, shown just by way of example. In some embodiments, instead of using GPS receivers, the vehicle can use detection systems of a different network, external to the vehicle, for instance provided locally by means of TAGS similar to those used for detecting an obstacle in the vehicle maneuvering area. The receiver(s) can also be used to detect the speed and the position of the self-propelled vehicle, for the purposes that will be better described below. In this way it is possible to determine the velocity, in terms of direction and magnitude of the vector quantity, by means of a reference network outside the vehicle, without it being necessary to interface the system described herein with mechanical, electrical or electronic means with which the vehicle is provided. For instance, by means of the detection system using a network outside the vehicle it is possible to determine the velocity scalar  by the activation signal generated by the sensor.”, furthermore see page 23, lins 29-34 thru page 24; “The vehicle speed can be determined (in terms of vector and/or scalar quantity) using any system and method described above, for example preferably using a reference system with respect to an external network, such as a GPS system. Instead of a GPS system, other types of network can be used, for example with references located along predetermined paths of the self-propelled vehicle, which is equipped with sensors able to detect the position of the vehicle with respect to said references, and therefore the position of the vehicle in the space where there is the network defined by these references”).
and determining a dynamically adaptable and/or modifiable virtual industrial truck extension zone as a function of the determined absolute position and direction of travel for the industrial truck in the goods logistics facility and a movement path of the industrial truck (see Bonifacio page 13, lines 6-24: “Fig. 3 shows a plan view of the range, i.e. the control volume, of the sensors 5 in an exemplary arrangement of a generic vehicle 1, for instance an excavator. Reference numbers 5D-5H indicate the sensors. Two sensors 5D, 5E may be arranged in the front area, two sensors 5F, 5H may be arranged in the side area and one sensor 5G may be arranged in the back area” furthermore see page 14, lines 6-30; “Fig. 3(A) shows five control volumes indicated with VD, VE, VF, VG, VH, for the five sensors 5D, 5E, 5F, 5G, 5H, respectively. Under the conditions illustrated in Fig. 3(A), the control volumes VD-VH are 
But modified Bonifacio fails to explicitly teach wherein, when the industrial truck is cornering, the determined virtual industrial truck extension zone is adapted with a future position of the industrial truck taken into consideration.
However Kawamata teaches wherein, when the industrial truck is cornering, the determined virtual industrial truck extension zone is adapted with a future position of the industrial truck taken into consideration (see Kawamata paragraph “0005-0012” regarding predicting the path of the vehicle and change the path so as to avoid any collision to be happened “apparatus that issues an alert to a driver of a host vehicle. JP 2008-242544 A describes an apparatus that sets a virtual safety zone that extends out in front from a perimeter of the host vehicle and alerts (i.e., warns) a driver when another vehicle enters this safety zone. Also, the technology described in JP 2008-242544 A extends the width of the safety zone to include a crosswalk (i.e., a pedestrian crossing) when the host vehicle turns right at an intersection. This safety zone is long enough to cover the entire intersection in the front-rear direction of the host vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of modified Kawamata to inhibit annoyance the driver by an alert at an intersection to avoid any predicted 

But Bonifacio does not explicitly teach wherein data for the adapted virtual industrial truck extension zone is transmitted from the industrial truck to another industrial truck and/or to a control device of the goods logistics facility.
However Tusehaus teaches wherein data for the adapted virtual industrial truck extension zone is transmitted from the industrial truck to another industrial truck and/or to a control device of the goods logistics facility (see Tusehaus paragraphs “0030-0031” “A number of sensors 14 of different types may also be provided for the recording of irregularities, such as for example imaging sensors, electromagnetic sensors and/or mechanical sensors. The recorded position of the industrial truck A and irregularities recorded by the sensor 14 are transferred to a microprocessor 16, which can calculate the position of the irregularity in dependence on the position of the industrial truck” and “A, wherein the microprocessor transmits corresponding signals or data to a lifting height controller 18 or a speed controller 20. On the other hand, the control data for driving operation may be transmitted via a transmitting/receiving device 22 to a transmitting/receiving device 22 a of a further industrial truck B, for example via a radio link.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of modified Bonifacio to transport items as efficiently as possible to and from their storage locations at a highest possible speed with efficiency as most industrial trucks are used, steered by a driver or guided automatically, for example along induction loops or the like and also to avoid any collision with other objects or vehicles (Tusehaus paragraphs “0030-0031”, “0041-0045”).



Regarding claim 4, Bonifacio teaches wherein virtual the industrial truck extension zone is determined as a function of a vehicle type of the industrial truck (see Bonifacio figures 1-2, Fig. 2 is a schematic plan view of different types of industrial vehicles (forklift, scraper, truck) and the possible arrangement of sensors on board).

Regarding claim 5, Bonifacio teaches wherein the virtual industrial truck extension zone is determined as a function of vehicle characteristics of the industrial truck and/or as a function of one or more characteristics of an apparatus attached to the industrial truck (see Bonifacio page 26, lines 22-30; “In other embodiments, sensors 5 can be used, having directivity characteristics different from one other. For example, it is possible to install, in different positions on board the self-propelled vehicle, sensors whose radiating lobes have different shapes, and therefore having different directivity. In other embodiments, it is possible to install, in the same position of the self-propelled vehicle 1, two or more sensors 5 different from one another as regards the radiation features, for example directivity, and/or range, i.e. distance achieved by the signal, or other features. In some embodiments, active and passive sensors can be used in combination on the same vehicle”).

Regarding claim 8, Bonifacio teaches wherein the virtual industrial truck extension zone is determined as a function of operation time of the industrial truck in the goods logistics facility (see Bonifacio page 21, lines 5-18; “The central control unit 3 can be also programmed to verify whether a given responder is entering the sensing range of a given sensor for the first time or it remains in this sensing range for some time, emitting two different signals accordingly.”).

Regarding claim 9, Bonifacio teaches wherein the virtual industrial truck extension zone is determined as a function of an environment of the goods logistics facility drivable for the industrial truck and/or as a function of traffic density of industrial trucks in the area of the goods logistics facility (see Bonifacio page 9 thru 10, lines 23-33; “The central control unit 3 can be also programmed to verify whether a given responder is entering the sensing range of a given sensor for the first time or it remains in this sensing range for some time, emitting two different signals accordingly.”).

Regarding claim 10, Bonifacio teaches wherein the absolute position of the industrial truck in the goods logistics facility and/or the direction of travel of the industrial truck in the goods logistics facility is determined at regular time intervals (see Bonifacio page 24, lines 4-20; “In some embodiments, the method of periodic modulating the signal strength, described herein can be used, receiving the signal from the responder that contains the information on the received power, and then comparing the speed value obtained from this signal with a limit value, which can be different for the various sensors, depending on the direction of the vehicle. For example, let's assume that the selfpropelled vehicle includes a front sensor and a rear sensor. Both sensors are managed, according to the operating mode described above, by the central control unit 3 so as to generate activation signals of periodically increasing strength, each signal containing information on the radiated power. When a sensor receives a response signal from a 

Regarding claim 12, Bonifacio does not explicitly teach wherein data from a second industrial truck for the virtual industrial truck extension zone is transmitted to the industrial truck.
However Tusehaus teaches wherein data from a second industrial truck for the industrial truck extension zone is transmitted to the industrial truck (see Tusehaus paragraphs “0030-0031” “A number of sensors 14 of different types may also be provided for the recording of irregularities, such as for example imaging sensors, electromagnetic sensors and/or mechanical sensors. The recorded position of the industrial truck A and irregularities recorded by the sensor 14 are transferred to a microprocessor 16, which can calculate the position of the irregularity in dependence on the position of the industrial truck” and “A, wherein the microprocessor transmits corresponding signals or data to a lifting height controller 18 or a speed controller 20. On the other hand, the control data for driving operation may be transmitted via a transmitting/receiving device 22 to a transmitting/receiving device 22 a of a further industrial truck B, for example via a radio link.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to transport items as efficiently as possible to and from their storage locations at a highest possible speed with efficiency as most industrial trucks are used, steered by a driver or guided automatically, for example along induction loops or the like and also to avoid any collision with other objects or vehicles (Tusehaus paragraphs “0030-0031”, “0041-0045”).


However Tusehaus teaches determining with use of data for the virtual industrial truck extension zone of the industrial truck and with use of data for the industrial truck extension zone of the second industrial truck whether the virtual industrial truck extension zone of the virtual industrial truck and the virtual industrial truck extension zone of the second industrial truck partially overlap or touch one another (see Tusehaus paragraphs “0030-0031”, “0042” and “0045” regarding showing two boundaries overlapping the pallet and the truck for avoiding any collision “In the case of the pallet of items 48 standing on the ground 44, a speed reduction or restriction may be provided in a way similar to in the case of the pothole 46, so that safe driving past the pallet 48 is ensured. Furthermore, it is also conceivable to stipulate areas 62 to the side of the pallet 48 that lead to the industrial truck being stopped if its outline overlaps one of the areas 62. Collisions between the industrial truck and the pallet, and consequently damage to the items, could be avoided in this way.”).
and when it is determined that the virtual industrial truck extension zone of the virtual industrial truck and the industrial truck extension zone of the second industrial truck partially overlap or touch one another, at least one of: generating a collision warning message; braking the industrial truck; and controlling the industrial truck (see Tusehaus paragraphs “0030-0031”, “0042” and “0045” regarding if the industrial truck overlap another area of another industrial truck then it will stops to avoid any collision with the another truck “In the case of the pallet of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to transport items as efficiently as possible to and from their storage locations at a highest possible speed with efficiency as most industrial trucks are used, steered by a driver or guided automatically, for example along induction loops or the like and also to avoid any collision with other objects or vehicles (Tusehaus paragraphs “0030-0031”, “0042” and “0045”).

Regarding claim 14, Bonifacio does not explicitly teach wherein the warning message is shown on a display of the industrial truck and/or the warning message is generated as an acoustic and/or mechanical warning signal.
However Tusehaus teaches wherein the warning message is shown on a display of the industrial truck and/or the warning message is generated as an acoustic and/or mechanical warning signal (see Tusehaus paragraphs “0030-0031”, “0042” and “0045” “In addition or as an alternative to automatic control, it is also conceivable for the driver to be given corresponding warnings of obstacles on a display or the like, so that he can appropriately respond and influence the driving operation.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to 


	Regarding claim 15, Bonifacio does not explicitly teach wherein the determination of the virtual industrial truck extension zone and/or the determination of the partial overlap of the virtual industrial truck extension zone and/or the generation of the collision warning message is performed using an onboard computer of the industrial truck.
However Tusehaus teaches wherein the determination of the virtual industrial truck extension zone and/or the determination of the partial overlap of the virtual industrial truck extension zone and/or the generation of the collision warning message is performed using an onboard computer of the industrial truck (see Tusehaus paragraphs “0016”, “0019”, “0030-0031”, “0042” and “0045” “In addition or as an alternative to automatic control, it is also conceivable for the driver to be given corresponding warnings of obstacles on a display or the like, so that he can appropriately respond and influence the driving operation.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to transport items as efficiently as possible to and from their storage locations at a highest possible speed with efficiency as most industrial trucks are used, steered by a driver or guided automatically, for example along induction loops or the like and also to avoid any collision with other objects or vehicles (Tusehaus paragraphs “0016”, “0019” “0030-0031”, “0042” and “0045”).



Regarding claim 6, Bonifacio does not explicitly teach wherein the virtual industrial truck extension zone is determined as a function of driving qualification of a driver of the industrial truck.
However Michel teaches wherein the virtual industrial truck extension zone is determined as a function of driving qualification of a driver of the industrial truck (see Michel page 2, lines 47-58 “According to claim 1, a method for evaluating the driving style of a vehicle driver of motor vehicles, in particular commercial vehicles, with a detection device is proposed, by means of which at least one measurement variable indicative of the driving style is detected. Furthermore, an evaluation device is provided, by means of which at least one driving style parameter evaluating the driving style and / or the qualification of the respective driver is determined on the basis of the at least one driving style-indicative measured variable. According to the invention, the detection and evaluation device is integrated in a tamper-proof, in particular digital, tachograph, by means of which the at least one driving style indicator is detected in a tamperproof manner and by means of the at least one driving style indicator, the at least one driving style parameter is tamper-proof and / or stored and as the driver assessment and / or qualifying driver qualification notification is issued”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to simply provide a method and a device for evaluating the driving style of a driver of motor vehicles, in particular commercial vehicles, by means of which the driving style evaluations can be carried out in a tamper-proof manner and also for showing that driving styles can be used to 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Bonifacio Filippo. (WO 2015121818 A2) over view of Tueshaus (US 2008/0051952 A1) in view of Kawamata et al. (US 2016/0140847 A1) and HARDT MICHAEL (EP3369696A1).

Regarding claim 7, Bonifacio does not explicitly wherein the virtual industrial truck extension zone is determined as a function of a type and/or a weight and/or a size of goods transported or to be transported by the industrial truck.
Hardt teaches wherein the virtual industrial truck extension zone is determined as a function of a type and/or a weight and/or a size of goods transported or to be transported by the industrial truck (see Hardt page 2 thru 3, lines 72-79; “The control unit is preferably also set up to determine a type of the transport good based on at least two detected standing elements of the transport good. The type of goods to be transported can be determined, for example, based on the detected distance of the goods to be transported. For example, trolleys with different lengths, e.g. B. with lengths of 600 mm or 400 mm, can be safely distinguished. The control unit is further preferably configured to determine the type of the transport goods in connection with a driving speed of the industrial truck and / or a predetermined constant driving speed, and / or to determine a distance to an end of the transport goods facing away from the industrial truck. This allows additional information that is helpful for controlling the industrial truck, such as. B. speed and position of the industrial truck are determined and preferably checked for plausibility with existing recorded values”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666